                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                            WILLIAM G. SALVADOR,
                                   8                                                         Case No. 5:18-cv-07159-EJD
                                                        Plaintiff,
                                   9                                                         ORDER GRANTING IN PART AND
                                                  v.                                         DENYING IN PART DEFENDANT
                                  10                                                         SPEARS’ MOTION TO DISMISS
                                            LIVE AT HOME CARE CONNECTION,
                                  11        INC., et al.,                                    Re: Dkt. No. 35

                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13           Plaintiff William G. Salvador, a citizen of Canada, initiated this suit against Defendant

                                  14   Mylah G. Spears (“Spears”) and her home care businesses, Defendants Live At Home Care

                                  15   Connection, Inc. (“LAHCC”) and Defendant Care Connection Transport, Inc. (“CCT”), as well as

                                  16   Doe Defendants, asserting a single claim entitled “alter ego liability.” Plaintiff brings this claim in

                                  17   federal court pursuant to 28 U.S.C. § 1332(a) on the basis of diversity jurisdiction. Pending before

                                  18   the Court is Spears’ motion to dismiss. The Court finds it appropriate to take this matter under

                                  19   submission for decision without oral argument pursuant to Civil Local Rule 7-1(b). The March

                                  20   19, 2020 hearing is therefore vacated. For the reasons set forth below, the Court will grant in part

                                  21   and deny in part Spears’ motion to dismiss.

                                  22   I.      BACKGROUND1

                                  23           Spears owns 80 shares of stock in Defendant LAHCC, which amounts to forty (40) percent

                                  24   of the total number of shares issued and outstanding. Id. ¶ 8. Spears also owns 60 shares of stock

                                  25   in Defendant CCT, which amounts to thirty (30) percent of the total number of shares issued and

                                  26
                                       1
                                  27    The Background is a summary of the allegations in the Complaint.
                                       Case No.: 5:18-cv-07159-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO
                                       DISMISS
                                                                                     1
                                   1   outstanding. Id. ¶ 9. The Defendant corporations are allegedly the alter egos of Spears. Id. ¶ 10.

                                   2           Plaintiff is a creditor of LAHCC. ¶ 11. Spears represented to Plaintiff that the debt

                                   3   incurred by LAHCC “was in fact [Spears’] obligation” to repay. Id. ¶ 12. Spears withdrew funds

                                   4   from Defendant LAHCC, rendering the company insolvent, to avoid repaying Plaintiff. Id. ¶¶ 11,

                                   5   17. Spears also withdrew funds from CCT, rendering the company insolvent, to avoid repaying

                                   6   Plaintiff. Id. ¶ 18. In total, Spears withdrew $66,000 from the two companies. Id. ¶¶ 11

                                   7   (referring to $8,000 withdrawal), 17 (referring to $50,000 withdrawal), 18 (referring to $8,000

                                   8   withdrawal). Plaintiff seeks $200,000 in damages. Id. ¶ 25.1.

                                   9           Spears moves to dismiss the Complaint pursuant to Rules 12(b)(1) and 12(b)(6) of the

                                  10   Federal Rules of Civil Procedure. Spears contends that the Court lacks subject matter jurisdiction

                                  11   because Plaintiff has failed to plausibly allege an amount in controversy over $75,000; Plaintiff

                                  12   lacks standing to assert any claims; and Plaintiff fails to state a claim upon which relief may be
Northern District of California
 United States District Court




                                  13   granted.

                                  14   II.     DISCUSSION

                                  15           A.      Subject Matter Jurisdiction

                                  16           “The party asserting federal jurisdiction bears the burden of proving the case is properly in

                                  17   federal court.” In re Ford Motor Co./Citibank (South Dakota), N.A., 264 F.3d 952 (9th Cir. 2001).

                                  18   At the pleading stage, however, allegations of jurisdictional fact need not be proven unless

                                  19   challenged.” NewGen, LLC v. Safe Cig, LLC, 840 F.3d 606, 614 (9th Cir. 2016). Under Federal

                                  20   Rule of Civil Procedure 12(b)(1), a party may challenge the plaintiff’s jurisdictional allegations in

                                  21   one of two ways. Leite v. Crane Co., 749 F.3d 1117, 1121 (9th Cir. 2014). “A ‘facial’ attack

                                  22   accepts the truth of the plaintiff’s allegations but asserts that they ‘are insufficient on their face to

                                  23   invoke federal jurisdiction.’” Id. (quoting Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039

                                  24   (9th Cir. 2004). By contrast, a “factual” attack “contests the truth of the plaintiff’s factual

                                  25   allegations, usually by introducing evidence outside the pleadings.” Id.

                                  26           Here, Spears raises a “factual attack” to the alleged amount in controversy. In a

                                  27
                                       Case No.: 5:18-cv-07159-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO
                                       DISMISS
                                                                        2
                                   1   declaration dated August 29, 2019, Spears denies making unlawful withdrawals, stating:

                                   2                   3. I did not cause the sum of $8,000.00 to be withdrawn from the
                                                       funds of defendant, [LAHCC], and distributed to myself.
                                   3
                                                       4. I did not cause the sum of $50,000 to be withdrawn from the funds
                                   4                   of defendant [LAHCC] and distributed to myself.
                                   5                   5. I did not cause the sum of $8,000 to be withdrawn from the funds
                                                       of defendant [CCT] and distributed to myself.
                                   6

                                   7   Dkt. No. 36.

                                   8           To resolve this factual attack on jurisdiction, this Court may review evidence beyond the

                                   9   Complaint without converting the motion to dismiss into a motion for summary judgment. Savage

                                  10   v. Glendale Union High Sch., 343 F.3d 1036, 1039 n. 2 (9th Cir. 2003) (citing White v. Lee, 227

                                  11   F.3d, 1214, 1242 (9th Cir. 2000)). The Court need not presume the truthfulness of Plaintiff’s

                                  12   allegations and Plaintiff must furnish affidavits or other evidence necessary to satisfy its burden of
Northern District of California
 United States District Court




                                  13   establishing subject matter jurisdiction. Id.

                                  14           In response to Spears’ motion, Plaintiff submitted his own declaration dated September 11,

                                  15   2019, which states that Spears withdrew $14,000 from LAHCC and $47,000 from CCT, for a total

                                  16   of $61,000. Decl. of William Salvador (Dkt. No. 38-1) ¶¶ 1-2. Spears allegedly withdrew these

                                  17   funds and distributed them to herself “for the purpose of avoiding and preventing attachment and

                                  18   execution by creditors, including [P]laintiff, thereby rendering [LAHCC and CCT] insolvent and

                                  19   unable to meet [their] obligations.” Id. Plaintiff also asserts that the withdrawals were “willful

                                  20   and fraudulent conversions justifying an award of punitive damages against [Spears] in an amount

                                  21   in excess of the jurisdictional limit of this court.” Id. ¶ 3.

                                  22           The parties’ competing declarations raise jurisdictional factual issues that go directly to

                                  23   the merits of Plaintiff’s underlying claim. The Ninth Circuit has instructed that “if the

                                  24   jurisdictional issue and substantive claims are so intertwined that resolution of the jurisdictional

                                  25   question is dependent on factual issues going to the merits, the district court should employ the

                                  26   standard applicable to a motion for summary judgment and grant the motion to dismiss for lack of

                                  27
                                       Case No.: 5:18-cv-07159-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO
                                       DISMISS
                                                                        3
                                   1   jurisdiction only if the material jurisdictional facts are not in dispute and the moving party is

                                   2   entitled to prevail as a matter of law.” Rosales v. U.S., 824 F.2d 799, 803 (9th Cir. 1987).

                                   3   “Otherwise, the intertwined jurisdictional facts must be resolved at trial by the trier of fact.” Id.

                                   4   (citing Augustine v. U.S., 704 F.2d 1074, 1077 (9th Cir. 1983)).

                                   5              Here, applying the summary judgment standard, the Court finds that the parties’

                                   6   competing declarations raise material factual disputes which must be resolved by the trier of fact.

                                   7   Spears denies withdrawing and distributing funds to herself, and Plaintiff contends the opposite.

                                   8   Accordingly, Spears’ motion to dismiss under Rule 12(b)(1) is denied.

                                   9          B.        Standing

                                  10          Spears next contends that the Complaint lacks sufficient facts to establish Plaintiff’s

                                  11   standing. More specifically, Spears argues that there are no facts pled to support the allegation

                                  12   that Plaintiff is a “creditor,” nor facts to explain how or why Plaintiff is entitled to any relief based
Northern District of California
 United States District Court




                                  13   on Spears’ alleged withdrawals of funds.

                                  14          In response, Plaintiff relies on his declaration in which he attests to his standing as a

                                  15   creditor, as well as a shareholder, director and officer of LAHCC and CCT. Decl. of William

                                  16   Salvador ¶¶ 1-2, 4. Plaintiff requests leave of Court to amend his Complaint to add facts

                                  17   clarifying the basis of his standing.

                                  18          Requests to amend the pleadings are subject to the liberal standard set forth in Rule 15 of

                                  19   the Federal Rules of Civil Procedure: “The court should freely give leave when justice so

                                  20   requires.” Fed. R. Civ. P. 15(a)(2). Courts consider the following five factors when deciding

                                  21   whether to grant leave to amend: bad faith; undue delay; prejudice to the opposing party; futility

                                  22   of amendment; and prior amendments. Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048,

                                  23   1052 (9th Cir. 2003). Here, all of the factors favor granting Plaintiff leave to amend. Plaintiff has

                                  24   not sought prior amendments, and there is no evidence of bad faith, undue delay or prejudice. Nor

                                  25   do the proposed amendments appear futile. Plaintiff’s request for leave to amend is therefore

                                  26   granted.

                                  27
                                       Case No.: 5:18-cv-07159-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO
                                       DISMISS
                                                                        4
                                   1           C.      Rule 12(b)(6)

                                   2           Lastly, Spears contends that the Complaint must be dismissed for failure to state a claim.

                                   3   Spears reasons that the so-called alter ego claim is not a claim at all, but rather a mechanism to

                                   4   attach liability for a substantive claim.

                                   5           Plaintiff does not challenge Spears’ contention that the alter ego theory is not itself a claim.

                                   6   Instead, Plaintiff asserts that the Complaint includes sufficient facts to state a claim for conversion

                                   7   or fraud, and requests leave to amend his Complaint to add new claims for fraud, conversion, and

                                   8   “other related causes of action.” Pl.’s Opp’n 3.

                                   9           Federal Rule of Civil Procedure 8(a) requires a plaintiff to plead each claim with sufficient

                                  10   specificity to “give the defendant fair notice of what the . . . claim is and the grounds upon which

                                  11   it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal quotations omitted).

                                  12   A complaint which falls short of the Rule 8(a) standard may therefore be dismissed if it fails to
Northern District of California
 United States District Court




                                  13   state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). “Dismissal under Rule

                                  14   12(b)(6) is appropriate only where the complaint lacks a cognizable legal theory or sufficient facts

                                  15   to support a cognizable legal theory.” Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097,

                                  16   1104 (9th Cir. 2008). While a complaint need not contain detailed factual allegations, it “must

                                  17   contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

                                  18   face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

                                  19   544, 570 (2007)).

                                  20           The Court finds that the Complaint fails to state a claim upon which relief may be granted.

                                  21   Plaintiff does not cite to, and this Court is unaware of, any court recognizing a claim for alter ego.2

                                  22   Accordingly, Plaintiff’s Complaint is subject to dismissal with leave to amend.

                                  23

                                  24   2
                                         To the contrary, the Court’s independent research led to one published decision in which the
                                  25   Ninth Circuit observed that “no California court has recognized a freestanding general alter ego
                                       claim that would require a shareholder to be liable for all of a company’s debts and, in fact, the
                                  26   California Supreme Court stated that such a cause of action does not exist.” Ahcom, Ltd. v.
                                       Smeding, 623 F.3d 1248, 1252 (9th Cir. 2010).
                                  27
                                       Case No.: 5:18-cv-07159-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO
                                       DISMISS
                                                                        5
                                   1   III.   CONCLUSION

                                   2          For the reasons set forth above, Spears’ motion to dismiss for lack of subject matter

                                   3   jurisdiction is DENIED. Spears’ motion to dismiss for lack of standing and for failure to state a

                                   4   claim is GRANTED with leave to amend. Plaintiff shall file and serve an amended complaint no

                                   5   later than March 6, 2020.

                                   6          IT IS SO ORDERED.

                                   7   Dated: February 21, 2020

                                   8                                                   ______________________________________
                                                                                       EDWARD J. DAVILA
                                   9                                                   United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       Case No.: 5:18-cv-07159-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO
                                       DISMISS
                                                                        6
